Case: 4:21-cv-00002-GHD-JMV Doc #: 12 Filed: 02/09/21 1 of 2 PagelD #: 60

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPPI

GREENVILLE DIVISION
PATRICK L. HUBBARD PLAINTIFF
V. CIVIL ACTION NO. 4:21-CV-00002-GHD-JMV
SHERIFF ROLANDO FAIR, et al. DEFENDANTS

ORDER DENYING PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION

This matter comes before the Court upon Plaintiff's motion for a preliminary injunction.
Doc. #11. In the instant motion, Plaintiff complains generally of retaliation and harassment, and
further argues that the state prosecution against him has been unfairly handled. /d. at 1. By way
of relief, Plaintiff asks the Court to stop Defendants from violating his civil rights and order that _
he be released from custody. /d. at 4.

A party seeking injunctive relief must prove four elements: (1) a substantial likelihood of
success on the merits; (2) a substantial threat of irreparable injury if the injunction is not issued;
(3) that the threatened injury to the movant outweighs any harm that the injunction will cause the
non-movant; and (4) that the injunction is in the public interest. Women’s Med. Cir. Of Nw.
Houston v. Bell, 248 F.3d 411, 419 n. 15 (Sth Cir. 2001); DSC Communications Corp. v. DGI
Technologies, Inc., 81 F.3d 597, 600 (5th Cir. 1996). An injunction is an extraordinary remedy
that is “not to be granted routinely, but only when the movant, by a clear showing, carries [the]
burden of persuasion.” Black Fire Fighters Ass’n v. City of Dallas, 905 F.2d 63, 65 (5th Cir.
1990) (citation omitted); see also Lewis v. S.S. Baune, 534 F.2d 1115, 1121 (5th Cir. 1976)
(“injunction is an extraordinary remedy and should not issue except upon a clear showing of

possible irreparable injury”).
Case: 4:21-cv-00002-GHD-JMV Doc #: 12 Filed: 02/09/21 2 of 2 PagelD #: 61

Upon due consideration, the Court finds that a denial of injunctive relief will not cause
Plaintiff irreparable injury. Rather, the Court finds that the ordinary judicial process is sufficient
to remedy any injuries Plaintiff has suffered or might suffer as a result of Defendants’ alleged
actions. Moreover, the Court notes that the Spears hearing in the matter has not yet been held
and, consequently, Plaintiff cannot show a substantial likelihood of success on the merits at this
time. Accordingly, Plaintiff's "Ge 1] for a preliminary injunction is hereby DENIED.

SO ORDERED, this the day of Februaryj 2021.

he N. 9 annIen
UNITED STATES DISTRICT JUDGE
NORTHERN DISTRICT OF MISSISSIPPI

 
